DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/2021 has been entered.
 
Response to Amendment
This office action is in response to Applicant’s amendment filed 8/2/2021.
Claims 4 and 6-7 are cancelled.
Claims 1-3, 5, and 8-26 are pending. Claims 20-21 and 24 have been withdrawn.
The Applicant has overcome the rejection of claims 1 and 22 under 35 USC 112(a) due to Applicant’s amendment filed 8/2/2021.

Response to Arguments
Applicant’s arguments with respect to amended claims 1 and 22 filed 8/2/2021 with respect to Lee have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
Applicant's arguments filed 8/2/2021 with respect to Hoekman have been fully considered but they are not persuasive.
Applicant argues that Hoekman is silent as to a spiral channel with varying depth. Specifically, the Applicant points out that Hoekman is silent as to the inner cylinder portion 710 and the outer cylinder portion 720 as changing diameters. The Examiner does not find this argument persuasive. Specifically, 
Moreover, one of ordinary skill in the art would appreciate that there are a finite number of predictable ways of modifying the cross-sectional area of the spiral channels including: (1) varying only on the width, (2) varying only the depth, or (3) varying both the width and the depth. Therefore, it would have been obvious to one of ordinary skill in the art to try changing both the width and depth of the channel to achieve the predictable result of changing the cross sectional area of the channels.
Lastly, Hoekman teaches that the cross-sectional shape of the channel may be square or round (Paragraph 115). In order to maintain the round or square cross-sectional shape, the machining would require changing both the width and depth of the channel. 
	The Applicant further argues that Hoekman is for use with pressurized fluids and not the unpressurized systems disclosed in Thorens and other cited art. The Examiner does not find this argument persuasive and contends that Thorens is a pressurized system. Specifically, Thorens teaches that when a user draws on the device at the air outlet 125, ambient air is drawn through the air inlet 123…which is carried towards the outlet 125 and into the mouth of the user (Paragraph 77). In other words, Thorens’ system is a negative pressure system. Therefore, the teachings of Hoekman would apply to Thoren’s system because they generally apply to principles of fluid dynamics in which a fluid flows via a pressure differential. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 10-11, 14, 17, 22-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Thorens et al. (US 2011/0094523) in view of Hoekman et al. (US 2013/0142868) and Rubin (WO 2012/0269663 A2).
Regarding claims 1 and 22, Thorens discloses a smoking system (abstract) comprising:
a cartridge reservoir for containing a formulation (113; Fig. 1; Paragraph 76) including a mouth-end portion (see Fig. 2a),
a heater for at least partially volatizing the formulation (heating coil 119) surrounding a capillary wick (117); 
a mixing chamber entirely downstream of the heater capable of promoting mixing of the at least partially volatilized formulation with air (aerosol forming chamber 202; Fig. 2a; Paragraph 23), and upstream of the mouth-end portion (see Fig. 2a).
Thorens further suggests a removable insert downstream of the capillary wick with guides that channel the aerosol and airflow from the capillary wick and heater towards the air outlet (Paragraph 39) wherein the inserts may define a swirled, rotating, or spiraling flow downstream of the capillary wick (Paragraph 40).
However, Thorens is silent as to a mouth-end insert in the mouth-end portion, and a spiral path insert downstream of the mixing chamber and upstream of the mouth-end insert and defining a spiral channel, a spiral channel inlet, a spiral channel outlet, the spiral path insert being impermeable, and the spiral channel being a closed spiral channel defined by the spiral path insert and an interior surface of an 

    PNG
    media_image1.png
    447
    661
    media_image1.png
    Greyscale

Rubin teaches the aerosol delivery device (10; Fig. 1) comprising: a liquid medicant formulation (14) stored within a liquid reservoir (15; equivalent to a cartridge; Page 14, line 15-21) and an airflow outlet end (20; equivalent to a mouth-end portion); a piezoelectric motor assembly (12, 13; Page 14, lines 3-14) that includes a heat generating means to raise the temperature of the air and/or aerosolized liquid droplets within the device which may serve as a vaporizing element to vaporize a liquid into a condensation aerosol (Page 17, line 30-Page 18, line 7; equivalent to a heater); a reserve chamber (16; equivalent to a mixing chamber) located downstream of the piezoelectric motor assembly and upstream of the airflow outlet end (see Fig. 1); a mouthpiece (23; equivalent to a mouth-end insert) contained at the airflow outlet end of the device (Page 15, lines 15-30); and spiral baffles (27; equivalent to a spiral path insert) that generates a rotational flow of aerosolized air that enters the device such that the rotational airflow may surround the aerosol and may more efficiently carry the aerosol out of the device, while reducing impaction or adhesion of aerosol with the inner walls of the device (Page 15, line 31- page 16, line 2), and located downstream of the liquid reservoir and upstream of the mouthpiece (see Fig. 1). Additionally, Rubin teaches that at least one extension guide/baffle creates a more tortuous flow path by using spiral-shaped baffles to cause cyclonic action of airflow is adapted to prevent undesirable, larger 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the known mouthpiece and spiral baffle as in Rubin to be downstream of Thorens’ mixing chamber and upstream of the mouth end portion because (a) Thorens suggests that the internal shape of the housing may define a swirled, spiraling flow downstream of the capillary wick (Paragraph 35) using the one or more removable inserts (Paragraph 40); and (b) the modification is beneficial because the spiral baffle creates a more tortuous flow path and prevents larger aerosol particles form exiting the device, and allows smaller particles with a mass median aerodynamic diameter more ideal for inhalation to exit the device (Rubin; claim 11).
Hoekman teaches an aerosol device (title), the aerosol device or nozzle (700; Fig. 8A-E) comprising an inner cylinder portion (710; equivalent to a SPI) and an outer cylindrical portion (720; equivalent to outer casing), the inner cylinder portion including a plurality of outlet orifices (730; equivalent to a spiral channel outlet) connected to an inlet orifice (740; equivalent to a spiral channel inlet) with an axial channel being corkscrew, helical, or spiral in shape (750; Paragraph 113; equivalent spiral channel), wherein the cross sectional area of the channel decreases from distal to proximal such that the outlets are smaller than the inlets thereby providing acceleration to a pressurized fluid entering the channel and atomizing the fluid as it exits the outlets (Paragraph 115).
It would have been obvious to said skilled artisan to have modified the added spiral baffle of modified Thorens to include an inner cylinder and outer cylinder with decreasing cross-sectional area as in Hoekman to achieve the predictable result of accelerating of the aerosol flow (Hoekman; Paragraph 115). One of ordinary skill in the art would appreciate that this acceleration is beneficial because it causes larger aerosol particles to become trapped and smaller aerosol particles are delivered (Thorens; Paragraph 38). 
Regarding the claim limitation “variable width and variable depth,” one of ordinary skill in the art would appreciate that there are a finite number of predictable ways of modifying the cross-sectional area of the spiral channels including: (1) varying only on the width, (2) varying only the depth, or (3) varying both the width and the depth. Therefore, it would have been obvious to one of ordinary skill in the art to 
Regarding claim 2, modified Thorens discloses the condenser having ridges having at least two turns about the outer periphery (see Fig. 8c of Hoekman).
Regarding claim 5, modified Thorens discloses inner cylinder portion having an outer diameter about the same as the inner diameter of the outer cylindrical portion (see Fig. 8B of Hoekman).
However, Thorens does not explicitly teach wherein the SPI comprises a length ranging from about 2 mm to about 30 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have changed the length of inner cylinder portion of modified Thorens to be in the range of 2-30 mm since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 (IV).
Regarding claim 10, modified Thorens discloses a plurality of spiral channels (see Fig. 8B of Hoekman). 
Regarding claim 11, modified Thorens discloses that the spiral insert is in fluid communication with the mouthpiece (see Rubin; Page 15, line 31- page 16, line 2).
Regarding claim 14, modified Thorens discloses that the capillary wick (117) extends into the cartridge (113; Paragraph 76-77).
Regarding claim 17, modified Thorens discloses the cartridge (113) contains liquid (115; equivalent to a formulation reservoir), a heater coil (119), and a wick (117; equivalent to a filamentary wick), wherein the wick is surrounded by the heating coil (Paragraph 77; interpreted as in communication) and the wick moves the liquid via capillary action (Paragraph 77).
Regarding claims 23 and 25. 
Claims 3, 8-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Thorens et al. (US 2011/0094523) in view of Hoekman et al. (US 2013/0142868) and Rubin (WO 2012/0269663 A2) as applied to claim 1, and further in view of Li et al. (US 7878963).
Regarding claim 3, modified Thorens discloses the electronic article as discussed above with respect to claim 1.
However, modified Thorens is silent wherein the SPI comprises at one material or a combination of materials selected form a group of polyethylene, low density polyethylene, and poly ether ketone. Specifically, Thorens does not teach the material of the SPI. 
Li teaches a smoking article that includes a flow restrictor (abstract) wherein the flow restrictor (26’; Fig. 30; Column 11, lines 63-65) comprises a spiral channel (80; Fig. 30; Column 11, lines 63-67) with at least two turns about an outer periphery of the article (Fig. 30) and wherein the channel has a diameter of about 0.3 mm to about 1.5 mm (Column 12, lines 12-13; the diameter has a width and depth). Li further teaches that the flow restrictor the flow restrictor (26’; Fig. 30; Column 11, lines 63-65) comprises a spiral channel (80; Fig. 30; Column 11, lines 63-67) wherein the flow restrictor is made using high density polyethylene (Column 12, lines 5-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the condenser of modified Thorens to be high density polyethylene as in Li to make the insert impermeable (Li; Column 12, lines 5-6) because “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” and “reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put the last opening in a jig-saw puzzle”. See MPEP 2144.07.
Regarding claim 8, modified Thorens discloses the electronic article as discussed above with respect to claim 1.
However, modified Thorens does not explicitly teach the channel having a width ranging from about 0.1 mm to about 2.0 mm and a depth ranging from about 0.01 mm to about 2 mm. 
Li teaches a smoking article that includes a flow restrictor (abstract) wherein the flow restrictor (26’; Fig. 30; Column 11, lines 63-65) comprises a spiral channel (80; Fig. 30; Column 11, lines 63-67) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape and size of the threads of modified Thorens to have a diameter of about 0.3 mm to about 1.5 mm as in Li because the cross-section and length of the channel gives a desired pressure drop across the segment (Li; Column 12, lines 24-26) which would allow for a particular range or size of smoke to pass through the cavity (Li; Column 12, lines 35-40). Additionally, a change in size and shape are generally recognized as within the level of ordinary skill in the art.  See MPEP 2144.04 (IV).
Regarding claims 9 and 12, modified Thorens is silent as to a coating on the SPI, the coating comprising an additive.
Li further teaches that flavorants or colorants can be added to the material surrounding the spiral channel (Column 12, lines 15-16) and a waxy or oil material to enhance removal of non-polar component can be applied to the flow restrictor (Column 12, lines 47-53). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the threads of modified Thorens to include additives as in Li to enhance a particular filtration selectivity or to deliver flavor (Li; Column 12, lines 48-49).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable Thorens et al. (US 2011/0094523) in view of Hoekman et al. (US 2013/0142868), Rubin (WO 2012/0269663 A2), and Li et al. (US 7878963) as applied to claim 12 above, and further in view of Yoshino et al. (US 2015/0027477).
Regarding claim 13, modified Thorens discloses the electronic cigarette as discussed above with respect to claim 12.
However, modified Thorens is silent as to wherein the additive is encapsulated or microencapsulated. 
Yoshino teaches an electronic cigarette comprising a filter containing a built-in capsule (Paragraph 13) wherein a tobacco enhancing liquid (8; Paragraph 33) is encapsulated in a capsule (6; Paragraph 33).
.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Thorens et al. (US 2011/0094523) in view of Hoekman et al. (US 2013/0142868) and Rubin (WO 2012/0269663 A2) as applied to claim 14 above, and further in view of Hearn et al. (US 2013/0056012).
Regarding claim 15, modified Thorens discloses the electronic cigarette as discussed above with respect to claim 14.
However, modified Thorens is silent as to wherein the cartridge is pressurized and comprises a mechanically or electrically operated valve at an outlet of the cartridge. 
Hearn teaches a simulated cigarette containing a pressurized reservoir of inhalable composition and an outlet valve (abstract), wherein the valve is breath activated (Paragraph 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cartridge of modified Thorens to be pressurized and have a valve as in Hearn in order to use the electronic cigarette in practically all orientations (Hearn; Paragraph 10).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Thorens et al. (US 2011/0094523) in view of Hoekman et al. (US 2013/0142868) and Rubin (WO 2012/0269663 A2) as applied to claim 14 above, and further in view of Abehasera (US 2012/0318882).
Regarding claim 16, modified Thorens discloses the electronic cigarette as discussed above with respect to claim 14.
However, modified Thorens is silent as to wherein the cartridge is compressible such that the formulation is manually pumped to the capillary.
Abehasera discloses a vapor delivery device with an energy storage unit and an atomizer (abstract) comprising a cartridge formed of a spongy or deformable material configured to deform upon application of pressure (106; Paragraph 57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cartridge of modified Thorens to be formed of a spongy or 
The claim limitation "formulation is manually pumped to the capillary" has been considered and construed as a manner of operating an apparatus that adds no additional structure. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. However, because the electronic cigarette of modified Thorens is structurally similar to that instantly disclosed, it is capable of being operated with similar if not identical claimed characteristics.
Claims 18-19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Thorens et al. (US 2011/0094523) in view of Hoekman et al. (US 2013/0142868) and Rubin (WO 2012/0269663 A2) as applied to claims 1 and 17 above, and further in view of Tucker et al. (US 2013/0192615).
Regarding claim 18, modified Thorens discloses the electronic article as discussed above with respect to claim 17.
However, modified Thorens is silent as to an inner tube within the outer tube, and the cartridge comprising the formulation contained in an annulus between the outer tube and the inner tube, wherein the heater is located in the inner tube.
Tucker teaches an electronic cigarette (abstract; title) comprising a mouth-end insert (8; Fig. 4-7, 17; Paragraph 56; interpreted as a mouthpiece) having at least two diverging outlet passages (24) with interior surfaces (83; Fig. 7; Paragraph 57). Tucker further teaches an outer tube (6), an inner tube (62) coaxially positioned within the outer tube (Paragraph 31; Fig. 2), and a liquid supply region (22) contained in an outer annulus (620) between the inner tube and outer tube (Paragraph 49) and between gaskets (10, 15), and a heater (14) extends transversely across the central channel (21; Paragraph 49), the liquid being contained in a liquid storage medium (Paragraph 50).
It would have been obvious to said skilled artisan to have added an inner tube, gaskets, and applied the configuration of the cartridge of Tucker to the cartridge of modified Thorens in order to protect the liquid supply region from oxygen and light in order to maintain a high shelf-life and cleanliness (Tucker; Paragraph 54).
Regarding claim 19, modified Thorens further discloses a body end (105; equivalent to a second section) comprising an electric power supply in the form of a battery (107) and electric circuitry (109), wherein the battery supplies a pulse of energy to the heating coil (Paragraph 77; equivalent to configured to apply voltage across heater).
Regarding claim 26, modified Thorens discloses the gasket (Tucker; 10) having a central channel (Tucker; 84) between the heater (Tucker; 14) and the chamber (Tucker; defined as the space between the gasket 10 and the interior surface 83).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bono (US 5630409) teaches a swirler (14) and a gas channel wall (26), wherein the gas channel wall decreases in cross-sectional area (see claim 14) in order to enhancing the swirling of air flow, adding more searching forces and thereby providing a more efficient atomization with smaller droplet sizes (Column 4, lines 21-31).
Shimizu (US 5591334) teaches a feeding conduit (13) and a screw guide (14), wherein the spiral pitch of the screw guide is changed (Column 7, lines 28-38).












Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294.  The examiner can normally be reached on Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747